Citation Nr: 1742456	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with degenerative joint disease (DJD).

2.  Entitlement to service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD.

3.  Entitlement to a disability rating in excess of 40 percent for service-connected herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with DJD.

4.  Entitlement to a disability rating in excess of 10 percent from March 2, 2007 prior to March 2, 2015 and in excess of 20 percent from March 2, 2015, for service-connected left L4 radiculopathy disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 2, 2015.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to March 1979 and from January 1991 to June 1991, with additional service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision that denied an increased rating for left L4 radiculopathy herniated nucleus pulposus 4-5 and bulging disc L5-S1 with DJD, May 2014 rating decision that denied reopening for the claim of service connection for depressive disorder claimed as nervous disorder and mental health, and a June 2016 rating decision that granted entitlement to TDIU, effective March 2, 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2008, the Veteran submitted a statement withdrawing his request for a Decision Review Officer hearing.  Thereafter, his hearing was canceled. The Board considers his hearing request to have been withdrawn.

In December 2011, the Board denied a disability rating in excess of 40 percent for the lumbar spine disability and assigned a separate 10 percent disability rating for neurological manifestations of the left lower extremity related to the service-connected lumbar spine disability.  The Board also denied the reopening of a claim of entitlement to service connection for a left hip disorder.  The Veteran appealed the Board's decision as to denying a disability rating in excess of 40 percent for the lumbar spine disability and denying a disability rating in excess of 10 percent for neurological manifestations of the left lower extremity to the United States Court of Appeals for Veterans Claims (the Court).  In April 2013, the Court granted a joint motion for partial remand that vacated the Board's decision only to the extent that it denied a rating in excess of 40 percent for the lumbar spine disability and a rating in excess of 10 percent for neurological manifestations of the left lower extremity.  In August 2013, the Board remanded the matters for development. 

In a June 2016 rating decision, the AOJ granted an increased rating from 10 percent to 20 percent for left L4 radiculopathy disability, effective March 2, 2015.  As this was not a grant of full benefits for the entire appeal period, the matter remains on appeal.  

The June 2016 rating decision also granted the Veteran's claim of entitlement to TDIU.  The effective date assigned for the Veteran's grant of TDIU was March 2, 2015.  The Board notes that the RO characterized the grant of entitlement to TDIU effective March 2, 2015 as a grant of full benefits, however by virtue of Rice v. Shinseki, the TDIU claim was part and parcel of the Veteran's increased rating claim for his service-connected herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with DJD claim which has been pending.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Moreover, evidence of record and argument presented by the Veteran and his representative has raised the issue of whether entitlement to TDIU is warranted prior to the date the Veteran met the scheduler criteria on March 2, 2015.  Therefore, as will be discussed in detail below, the issue of entitlement to TDIU for the period prior to March 2, 2015 is remanded for referral to the Director of Compensation Service for extraschedular consideration. 

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).

The issues of entitlement to TDIU prior to March 2, 2015, and entitlement to service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2009 rating decision denied entitlement to service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since May 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD.

3.  For the entire appeal period, the Veteran's herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with degenerative joint disease disability has been productive of painful motion with limited flexion but without unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

4.  For the period prior to March 2, 2015, the Veteran's left L4 radiculopathy has been productive of no more than mild incomplete paralysis of the sciatic nerve.

5.  Beginning March 2, 2015, the Veteran's left L4 radiculopathy has been productive of no more than moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision, which denied the Veteran's claims of entitlement to service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the May 2009 rating decision is new and material, and the claim of entitlement to service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for a rating in excess of 40 percent for service-connected herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with degenerative joint disease disability have not been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5003-5243 (2016).

4.  For the period prior to March 2, 2015, the criteria for a disability rating of 10 percent, but no more for service-connected left L4 radiculopathy disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2016).

5.  Beginning March 2, 2015, the criteria for a disability rating of 40 percent, but no more for service-connected left L4 radiculopathy disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations for his service-connected disabilities. 

Accordingly, the Board will address the merits of the claims.

	II.  New and Material Evidence

Legal Criteria 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

In a May 2009 rating decision, the RO denied the claim of entitlement to service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD, based on the determination that the evidence did not show depressive disorder claimed as nervous disorder was related to the service-connected condition of left radiculopathy herniated nucleus pulposus L4 L5 and bulging disc L5-S1 with degenerative joint disease, nor was there any evidence of this disability during military service.  

The Veteran did not submit a notice of disagreement with the May 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 2009 rating decision.  As such, the May 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final May 2009 rating decision, additional treatment records have been associated with the claims file.  The Veteran's VA treatment records include a May 2008 VA psychiatric note which indicated that the Veteran reported increased depressive symptoms and stressors of back and leg pain.  The Veteran was assessed as feeling increasingly depressed due to several stressors.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in May 2009, and indicates the Veteran has current depressive symptoms which may be related to the Veteran's service-connected left L4 radiculopathy as well as herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD disabilities.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for depressive disorder claimed as nervous disorder was related to the service-connected condition of left radiculopathy herniated nucleus pulposus L4 L5 and bulging disc L5-S1 with DJD.  See Shade, 24 Vet. App. 110.

	III.  Increased Ratings

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his lumbosacral strain with degenerative arthritis and disc disease. 
A.  Nucleus Pulposus and Bulging Disc with DJD

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Factual Background and Analysis

The Veteran is seeking a rating in excess of 40 percent for his service-connected herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with DJD.

September 2009 VA treatment notes indicated the Veteran complained of continuing back pain.  Musculoskeletal examination revealed range of motion limited upon straight leg raising.  Abdomen examination showed bowel sounds were present at all quadrants; non-tender, non-distended, soft, and depressible abdomen; and no masses. 

October 2006 VA treatment notes revealed the Veteran was negative for gastrointestinal complaints and negative for genitourinary complaints.  The Veteran experienced continuing back pain.  Musculoskeletal and neurological examination was within normal limits, there was normal range of motion, with adequate muscle tone and no signs of joint inflammation or stiffness.  There was no clubbing, cyanosis, or edema of the lower extremities.  Abdomen examination showed bowel sounds were present at all quadrants; non-tender, non-distended, soft, and depressible abdomen; and no masses. 

The Veteran was afforded a March 2007 VA spine examination.  The examination report revealed that the Veteran reported ongoing stiffness, weakness, and pain in the low back.  He had flare ups on a weekly basis, lasting for about three to four hours, precipitated by prolonged standing, sitting, or on cloudy and rainy days.  He could walk for 20 to 30 minutes at a time.  Physical examination showed no evidence of ankylosis.  Range of motion testing showed forward flexion limited to 30 degrees with pain in the last 5 degrees, extension limited to 15 degrees, with pain in the last 5 degrees left and right lateral flexion were limited to 20 degrees, with pain in the last 20 degrees, and left and right rotation limited to 20 degrees, with pain in the last 10 degrees.  The Veteran was unable to repetitively flex the lumbar spine due to pain.  There was no indication of intervertebral disc syndrome in the previous years.  A 2004 MRI was studied and the diagnosis was left L4 radiculopathy, herniated nucleus pulposus at L4/L5 level, lumbar myositis, and L5/S1 degenerative joint disease.

VA treatment records reflect that in June 2007, the Veteran was undergoing physical therapy for back pain.  There was tenderness to palpation at the paraspinals and bilateral sacroiliac joints.  There was limited flexion with pain.  Straight leg raising was negative. 

In May 2008, the Veteran stated that he was dying from back pain, but laughed when stating such.  He stated that his back and thighs hurt.  He requested an increase in pain medication.  May 2008 radiographic imaging of the Veteran's abdomen indicated normal abdominal results.  The Veteran reported lumbar pain and discharge of "something" by urine.  A March 2008 radiology report indicated that X-rays of the Veteran's abdomen showed opacity at the true pelvis probably vascular in origin distal ureterolithiasis is also included in the differential diagnosis; degenerative changes; and sclerosis at the right iliac bone probably a bone island.  May 2008 VA treatment notes indicated that the Veteran reported urinary incontinence which he was aware of because he felt wet.  He reported that he did not feel the urge; however he also had instances where he voided normally.  

The Veteran was afforded an April 2011 VA spine examination.  The examination report indicated that the Veteran reported his low back pain was strong.  Treatment included pain killer injections and medications with fair response to treatment.  The Veteran's reported side effects from current treatments included stomach ache as well as ear pain and itching.  He reported having severe flare-ups every two to three weeks, lasting from three to seven days, and during flare-ups he could not do anything.  The Veteran had a history of urinary incontinence which required him to wear an absorbent material that had to be changed two to three times per day.  He also had fecal incontinence with moderate fecal leakage which required pads and had frequent involuntary bowel movements.  He also had erectile dysfunction (ED) and leg or foot weakness.  The Veteran reported no episodes of incapacitating spinal disease.  He had constant low back pain that occasionally radiated to his legs and was unable to walk more than a few yards.  Physical examination of the Veteran revealed normal posture and gait.   There was normal spine curvature and no thoracolumbar spine ankylosis.  There was pain on motion and tenderness of the spine.  Range of motion testing revealed forward flexion to 50 degrees, extension to 25 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active motion.  Repetitive testing resulted in additional pain, causing the Veteran's ability to extend to be limited to 20 degrees.  

October 2013 VA treatment notes indicated the Veteran was negative for genitourinary and gastrointestinal complaints.  October 2013 SCI Rehab Consult notes indicated the Veteran reported low back pain and radiation to bilateral thighs, with associated numbness associated with pain.  He also reported bowel and bladder incontinence due to severe pain.  

February 2014 VA outpatient notes indicated the Veteran was assessed with low back pain.  The Veteran had been followed for his urinary condition by his primary care physician and had been referring bowel incontinence.  The Veteran was evaluated by a private spinal cord service and he was not found with a spinal cord injury or neurogenic bowel condition. 

The Veteran was afforded a March 2015 urinary tract (including bladder and urethra) conditions (excluding male reproductive system) examination.  The examination report indicated that the Veteran did not now have nor had he ever been diagnosed with a condition of the bladder or urinary tract.  The Veteran was noted as having voiding dysfunction related to obstructive prostate which caused urine leakage that did not require wearing absorbent material or the use of an appliance.  The voiding dysfunction caused increased urinary frequency with nighttime awakening to void five or more times.  Abdominal testing showed no vesical globe.  The examiner indicated that on a clinical basis there was no evidence of neurogenic bladder (urinary) incontinence secondary to spinal cord involvement on examination.    

The Veteran was afforded a March 2015 VA male reproductive system examination.  The examination report indicated that the Veteran had diagnoses of erectile dysfunction and prostate gland injuries, infections, hypertrophy, post-operative residuals specified as benign prostrate hypertrophy.  The examiner indicated that the diagnosis of benign prostrate hypertrophy was an incidental condition to the examination as it was not claimed by the Veteran and it had no etiological relationship with his service-connected back conditions.  The Veteran did not have an orchiectomy and did not have any renal dysfunction due to his conditions.  The Veteran had a voiding dysfunction described as prostate inflammation.  The voiding dysfunction caused urine leakage, did not require wearing of absorbent material, did not require the use of an appliance, caused increased urinary frequency with daytime interval between two and three hours, and caused signs or symptoms of obstructed voiding.  There were no other obstructive symptoms.  The etiology of the Veteran's erectile dysfunction was indicated as medications for psychiatric condition, age, and past history of alcohol.  The Veteran was not able to achieve an erection sufficient for penetration and ejaculation without medication and was able to achieve an erection sufficient for penetration and ejaculation with medication.  The Veteran did not have retrograde ejaculation and did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  The Veteran did not have benign or malignant neoplasms or metastases related to any of his reproductive diagnoses.  Physical examination revealed abnormal results including rubbery and firm in consistency abut nodular and mildly enlarged.  The Veteran's penis, testes, and epididymis were not examined per the Veteran's request; the Veteran reported normal anatomies.  The Veteran had elevation of the floor of the urinary bladder which could be due to extrinsic pressure by an enlarged prostate.  The examiner opined that the Veteran's erectile dysfunction condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the level of his back lesion (L4-L5 and L5-S1) did not involve the nerves that control the erection and there was no evidence of spinal cord involvement.  The medical literature does not support that an etiologic link exists between the currently diagnosed erectile dysfunction and the medication that the Veteran takes for his service-connected back condition.   

The Veteran was afforded a March 2015 rectum and anus (including hemorrhoids) examination.  The examination report indicated that the Veteran did not now have nor has he ever had any condition of the rectum or anus.  Rectal/anal examination revealed normal anal sphincter and tone and no evidence of soiling at underwear.  The examiner proposed a diagnostic anal electromyogram (EMG) test, but the Veteran refused.  The examiner indicated that on a clinical basis there was no evidence of neurogenic bowel (fecal incontinence secondary to spinal cord involvement) on examination. 

The Veteran was afforded a March 2015 VA back conditions examination.  The examination report revealed that the Veteran had continuing back pain.  The Veteran reported that flare-ups impacted the function of his thoracolumbar spine including that prolonged sitting and standing exacerbated his condition.  The Veteran reported functional loss or functional impairment described as paravertebral left side pain.  Range of motion testing revealed the Veteran had forward flexion to 40 degrees, extension to 15 degrees, left and right lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees.  Range of motion itself was noted to contribute to functional loss described as paravertebral left side pain.  Pain was noted on examination and caused functional loss with forward flexion and extension exhibiting pain.  There was no evidence of pain with weight bearing.  The Veteran had localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine described as paravertebral pain.  The Veteran was able to perform repetitive use testing with at least three repetitions and had additional loss of function or range of motion caused by pain and lack of endurance. Range of motion testing after three repetitions revealed forward flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees.  The Veteran was not being examined immediately after repetitive use over time, but the examiner indicated that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  The examiner indicated an inability to say without mere speculation whether pain, weakness, or incoordination significantly limited functional ability with repeated use over a period of time because speculative function loss in the absence of flare-up.  Pain, weakness, fatigability could limit the functional ability of an individual that as a musculoskeletal pathology during a flare-up, however to classify the functional limitation in the absence of the flare up as significant, mild, moderate, or severe would be mere speculation.  The Veteran reported daily flare-ups that were moderate in severity and lasted hours.  The examiner indicated that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner indicated that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time, however to describe functional limitation in terms of severity (mild, moderate, severe) or terms such as significant versus non-significant based on a possible future event would be speculative.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  The examination report indicated that the Veteran has intervertebral disc syndrome (IVDS) of the thoracolumbar spine, but has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

For the entire period on appeal, the General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine. 

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, some range of motion is present throughout the applicable period under appeal.  As shown above, none of the VA examiners have found any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected back disability is the functional equivalent of ankylosis.  Notably, all of the VA examinations have demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The March 2015 examiner noted that although the Veteran has IVDS, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician or treatment by a physician in the past 12 months.  Moreover, the Veteran reported no episodes of incapacitating spinal disease.  See April 2011 VA examination report.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As noted, the Veteran is already service-connected radiculopathy of the left lower extremity which will be addressed in detail below.  With respect to neurological findings of bladder or bowel impairment, the Board notes that although the Veteran has complained of urinary and fecal incontinence as well as erectile dysfunction, however these symptoms have not been attributed to his service-connected back disability.  

The Veteran was afforded a March 2015 urinary tract (including bladder and urethra) conditions (excluding male reproductive system) examination and the examination report indicated that the Veteran did not now have nor had he ever been diagnosed with a condition of the bladder or urinary tract.  The examiner determined that on a clinical basis there was no evidence of neurogenic bladder (urinary) incontinence secondary to spinal cord involvement on examination.  Upon March 2015 rectum and anus (including hemorrhoids) examination, the examiner indicated that the Veteran did not now have nor has he ever had any condition of the rectum or anus.  Rectal/anal examination revealed normal anal sphincter and tone and no evidence of soiling at underwear.  The examiner proposed a diagnostic anal EMG test, the Veteran refused.  The examiner determined that on a clinical basis there was no evidence of neurogenic bowel (fecal incontinence secondary to spinal cord involvement) on examination.  The Veteran's March 2015 stomach and duodenal condition (not including GERD or esophageal disorders) examination indicated that the Veteran did not now have nor had he ever had any stomach or duodenum conditions.  The Veteran denied stomach pain, acidity, or dyspepsia.  The Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  The examiner determined there was no evidence of a stomach condition on examination.  The Veteran was afforded a March 2015 VA male reproductive system examination and the examiner opined that the Veteran's erectile dysfunction condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the level of his back lesion (L4-L5 and L5-S1) did not involve the nerves that control the erection and there was no evidence of spinal cord involvement.  The medical literature does not support that an etiologic link exists between the currently diagnosed erectile dysfunction and the medication that the Veteran takes for his service-connected back condition.   
While the Veteran is competent to report his symptoms, he is not competent to opine as to the etiology of his symptoms.  In this regard, objective medical findings by skilled professionals does not support that there have been any other neurological findings, to include bladder or bowel impairment attributable to his service-connected disabilities, during the appeal period.  

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than higher than 40 percent for the entire period on appeal, for the service-connected herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with DJD.  As the greater weight of evidence is against the claim, there the benefit of the doubt rule is not for application on this matter.  

B.  Left L-4 Radiculopathy

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2016).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Factual Background and Analysis

Based on review of the evidence of record, the Board finds that a rating in excess of 10 percent for left L4 radiculopathy affecting the sciatic nerve for the entire period from March 2, 2007 until March 2, 2015 is not warranted and determines that a 40 percent rating thereafter, but no higher, is warranted.

Specifically, September 2009 VA treatment notes includes neurological examination results that indicated no gross motor or sensory deficit and no extremity clubbing, cyanosis, or edema.  October 2006 VA treatment notes revealed musculoskeletal and neurological examination was within normal limits, there was normal range of motion, with adequate muscle tone and no signs of joint inflammation or stiffness.  There was no clubbing, cyanosis, or edema of the lower extremities.   

The Veteran was afforded a March 2007 VA spine examination.  The examination report revealed that the Veteran reported ongoing stiffness, weakness, and pain in the low back.  There was pain at the paravertebral muscles that radiated to both legs.  Physical examination showed spasms in the lumbar area.  There was guarding upon palpation of the lumbar area.  Sensory examination showed decreased pin prick sensation at the left lower extremity at dermatome L4/L5.  Motor examination revealed no atrophy, normal tone, and a weakness of 4/5 in the left extensor halluces.  Lasegue's sign was positive on the left side.  

VA treatment records reflect that in June 2007, the Veteran was undergoing physical therapy for back pain.  He reported that the pain radiated to his lower extremities with cramps.  He denied any numbness in the lower extremities.  There was tenderness to palpation at the paraspinals and bilateral sacroiliac joints.  Straight leg raising was negative.  Sensory examination was grossly intact.  Motor examination was intact, bilaterally.  There were no radicular signs at the moment.  

The Veteran was afforded a February 2009 peripheral nerves examination.  The examination report indicated that the Veteran reported spotty areas of pain in his lower extremities mostly at the hip, knee, and ankle level.  He had a diagnosis of osteoarthritis and no other symptoms of neuropathy on both sides.  Physical examination showed normal sensory, motor, and reflex examination in the right and left lower extremity.  The examiner indicated that there was no clinical evidence of neuropathy and no nerve dysfunction.  His neurological manifestations were assessed to not impact his usual daily activities.

The Veteran was afforded an April 2011 VA spine examination.  The examination report indicated that the Veteran reported constant low back pain that occasionally radiated to his legs and he was unable to walk more than a few yards.   Although sensation examination was completed, the results were not reported because the Veteran stated that he had absolutely no sensation in either lower extremity, and such did not correlate with disc disease.  However, it was observed that he did have a painful expression on his face on pinprick testing.  Motor examination was normal in both lower extremities.  Although the Veteran stated that he had no muscle strength in either lower extremity, he was observed to be able to walk normally without any trouble.  The diagnosis was left L4 radiculopathy, herniated nucleus pulposus L4-L5, with bulging disc and degenerative joint disease.

October 2013 VA Social Work Service notes indicated that the Veteran declined EMG/NCV study due to a history of painful experience. 

February 2014 VA outpatient notes indicated the Veteran was assessed with low back pain and lumbar and lumbosacral muscle spasms suggestive of bilateral lumbosacral radiculopathy.  

The Veteran was afforded a March 2015 VA back conditions examination.  The examination report revealed that the Veteran had continuing back pain.  The examination report noted the Veteran as having paravertebral muscle spasm resulting in abnormal gait or abnormal spine contour, localized tenderness from paravertebral muscle spasm resulting in abnormal gait or abnormal spine contour and guarding from paravertebral muscle spasm resulting in abnormal gait or abnormal spine contour.  Sensory examination showed normal sensation to light touch in the upper anterior thigh, thigh/knee, and foot/toes y, but decreased sensation to light touch in the lower leg/ankle (L4/L4/S1).  Straight leg raising test was positive.  The Veteran had radicular pain and symptoms including severe constant pain of the left extremity, intermittent pain of the left extremity, moderate paresthesia and/or dysesthesias of the left extremity, and no numbness bilaterally.  The Veteran did not have any other signs or symptoms of radiculopathy.  The examiner determined that the Veteran's left side radiculopathy was moderate.   

The evidence of record reflects that the Veteran's radicular symptoms affecting the sciatic nerve, left lower extremity, are mild for the period prior to March 2, 2015, and moderately severe beginning March 2, 2015.

Although the Veteran has maintained consistent reports of radiating pain and numbness in the left extremity, the Board finds there is no indication during period from March 2, 2007 until March 2, 2015, that the incomplete paralysis of the left extremity was any more than mild in nature.  Throughout the timeframe between March 2, 2007 until March 2, 2015, sensory examinations were usually intact.  In general, the Veteran's motor examinations have revealed normal tone and strength in the left lower extremity.  Although the Veteran is competent to describe radiating pain and numbness down his left leg, the consistent lack of significant objective findings weighs against granting a rating in excess of 10 percent.  In other words, his radiculopathy symptoms in the left extremity were no more than mild in nature. 

Turning to the period beginning March 2, 2015, the Board finds that a 40 percent disability rating, but no higher is warranted for left extremity radiculopathy.  The March 2015 VA examination report noted the Veteran as having paravertebral muscle spasm resulting in abnormal gait or abnormal spine contour, localized tenderness from paravertebral muscle spasm resulting in abnormal gait or abnormal spine contour and guarding from paravertebral muscle spasm resulting in abnormal gait or abnormal spine contour.  Moreover, the examiner indicated that the Veteran had radicular pain and symptoms including severe constant pain of the left extremity, intermittent pain of the left extremity, moderate paresthesia and/or dysesthesias of the left extremity, and no numbness bilaterally.  While these findings support a 40 percent disability rating for moderately severe incomplete paralysis of the left extremity, the evidence of record does not reflect severe incomplete paralysis with marked muscular atrophy.  While he clearly experiences severe pain, moderate paresthesias/dysesthesias, and numbness, there have been no objective findings of muscle dystrophy or trophic changes.  There was also no showing of marked muscular atrophy.  Moreover, the examiner's overall characterization of the Veteran's left radiculopathy was "moderate."  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, left lower extremity do not meet or nearly approximate the criteria for a disability rating in excess of 40 percent for the period beginning March 2, 2015.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Therefore, the Board finds that for the period from March 2, 2007 until March 2, 2015, the preponderance of the evidence is against a disability rating in excess of 10 percent for the left lower extremity.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that for period beginning March 2, 2015, a 40 percent rating but no higher is warranted for moderately severe, incomplete paralysis of the sciatic nerve in the left lower extremity.  

      V.  Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show that the Veteran's side effects from medication in the form of stomach ache as well as ear pain and itching creates an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  While the Veteran is competent to report his symptoms, he is not competent to report that his symptoms are related to medication side effects.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Significantly, the Veteran was afforded a March 2015 stomach and duodenal examination.  The examination report indicated that the Veteran did not now have nor had he ever had any stomach or duodenum conditions.  The Veteran denied stomach pain, acidity, or dyspepsia.  The Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  The examiner determined there was no evidence of a stomach condition on examination.  The Veteran was also afforded a March 2015 VA ear condition examination.  The Veteran was diagnosed with chronic otitis external.  The examination report revealed that the Veteran reported the treatment he used for his back caused his ear symptoms.  The examination report indicated that the Veteran had signs or symptoms that included swelling (external ear canal) described as mild swelling and erythema of the ear canal with scaling on both sides, dry and scaly (external ear canal), and itching (external ear canal).  The Veteran did not have a benign neoplasm of the ear that caused impairment of function.  Physical examination revealed normal external ear, abnormal ear canal with mild swelling and erythema of the ear canal with scaling, and normal tympanic membrane.  The Veteran did not have any other pertinent physical findings, complication, conditions, signs and/or symptoms related to his ear conditions.  The examiner opined that the Veteran's ear disease condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the medical literature did not support that an etiologic link existed between the currently diagnosed chronic external otitis and the medication that the Veteran took for his service-connected back condition.  As such, a service-connected disability has not been shown to be manifested by symptoms not contemplated by the rating criteria.  Therefore, the case is not referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, as it does not meet the criteria set out in Thun.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for depressive disorder claimed as nervous disorder and mental health and anxiety attacks and mental discomfort, including secondary to left L4 radiculopathy, herniated nucleus pulposus L4-L5 and bulging L5-S1 with DJD is reopened.

A rating in excess of 40 percent for service-connected herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with degenerative joint disease disability is denied.

A rating in excess of 10 percent for the period from March 2, 2007 until March 2, 2015, for service-connected left L4 radiculopathy disability is denied.

A rating of 40 percent beginning March 2, 2015 for service-connected left L4 radiculopathy disability is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

With regard to the Veteran's claim for service connection for depressive disorder, the Veteran has a current diagnosis of depressive disorder.  See October 2013 VA progress notes.  Moreover, a May 2008 VA psychiatric note indicated that the Veteran reported increased depressive symptoms and stressors of back and leg pain and the Veteran was assessed as feeling increasingly depressed due to several stressors.  Accordingly, the Board finds that a remand is warranted in order to afford the Veteran a VA psychiatric examination to determine the nature and etiology of his depressive disorder, to include whether it is related to his service-connected condition of left radiculopathy herniated nucleus pulposus L4 L5 and bulging disc L5-S1 with DJD.  

Turning to the Veteran's claim for TDIU prior to March 2, 2015, in a June 2016 rating decision the RO granted entitlement to TDIU.  The effective date assigned for the Veteran's grant of TDIU was March 2, 2015.  The Board notes that the RO characterized the grant of entitlement to TDIU effective March 2, 2015 as a grant of full benefits, however by virtue of Rice v. Shinseki, the TDIU claim was part and parcel of the Veteran's increased rating claim for his service-connected herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with DJD claim which has been pending prior to March 2, 2015.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  

In March 2007 the Veteran filed a non-initial claim for increased evaluation in excess of 40 percent for service-connected lumbosacral strain.  See March 2, 2007 Statement in Support of Claim.  In a December 2011 Board Decision, the Board denied a rating in excess of 40 percent for a lumbar spine disability and determined that a claim for TDIU had not been raised by the Veteran or the evidence of record.  In April 2013, the Court granted a joint motion for partial remand that vacated the Board's decision to the extent that it denied a rating in excess of 40 percent for the lumbar spine disability and a rating in excess of 10 percent for neurological manifestations of the left lower extremity.  Additionally, the Court indicated that the Board's findings related to TDIU were inconsistent.  The Court cited the unappealed March 2005 Board Decision which determined that to the extent the evidence raised an informal claim for TDIU, the matter was referred.  The Court noted that it "appears the Board remanded an independent claim for TDIU to the RO at that time."  The Court further indicated the March 2005 Board Decision was inconsistent with the Board's 2011 Decision finding that TDIU had not been raised and also denied the claim for TDIU.  In light of the inconsistencies, the Court determined the Board did not provide an adequate statement of reasons or bases for its determination and remanded the case.  

In an August 2013 Board Remand, the Board determined that a claim for TDIU is a component of the claim for higher ratings for the lumbar spine and left lower extremity neurological disorder pursuant to Rice and therefore, the Board had taken jurisdiction of the TDIU issue.  The Board remanded the issue for further development.  In a June 2016 rating decision the RO granted the Veteran's claim of entitlement to TDIU and assigned an effective date of March 2, 2015 as the date entitlement arose.  The Veteran and his representative contend that he is entitled to an effective date for the grant of TDIU prior to March 2, 2015, and have requested a date of November 5, 1993; the date that the claim has been "open since" and the evidence supported the Veteran was unemployable.  In support of the contention that an earlier effective date for the grant of TDIU was warranted, the Veteran's representative submitted a private medical opinion that the Veteran was incapable of any employment, even sedentary, since 1992.  See August 2017 Submission of Evidence and Appellant's Brief.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  In the instant matter, the facts suggest the Veteran's service-connected disabilities may have precluded him from securing or following a substantially gainful occupation prior to March 2, 2015.  As such, the Board must consider the period prior to March 2, 2015 for referral to the Director of Compensation Service for extraschedular consideration. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of substantially gainful employment.  Under 38 C.F.R. § 4.16 (2016), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of the following for his service-connected disabilities: herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with DJD at 40 percent, effective April 21, 1993; clinical evidence of right side radiculopathy associated with herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with DJD at 20 percent from March 2, 2015; and left L4 radiculopathy at 10 percent from March 2, 2007 and 40 percent from March 2, 2015.  Therefore, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2016) for a TDIU for the period prior to March 2, 2015.  

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2016), rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

The record contains relevant evidence regarding the level of functional impairment imposed by the Veteran's service-connected disabilities for the period prior to March 2, 2015.  The record includes a May 1992 VA progress note which indicated that the Veteran reported frequent back pain made him unable to involve in any kind of occupational activity.  At his December 1995 VA spine examination, the Veteran reported the last job he worked was as a parking attendant until 1991.  Upon May 2003 VA mental examination functional assessment of the Veteran indicated that he was unable to work secondary to low back pain.  The Veteran was afforded an April 2011 VA spine examination.  The examination report indicated that the Veteran's occupation was that of parking attendant.  He was not currently employed.  He stated that he retired in 1991 due to his back disability.  He stated that when he had had a job, he had difficulty walking due to his back pain, as well as completing tasks that required prolonged sitting or standing.  It was determined that his back disability affected his occupational abilities in terms of increased absenteeism and he related limitations in his job such as difficulty walking and prolonged sitting or standing.  Moreover, the Veteran had decreased mobility, problems with lifting and carrying, and pain that affected his occupational activities.  The Veteran's representative submitted a July 2017 private physician's report wherein a private physician opined that due to the Veteran's service-connected low back disability, he was incapable of any employment, even in a sedentary setting, since at least 1992.  See August 2017 Submission of Evidence and Appellant's Brief.  

In light of this evidence, the Board is remanding the Veteran's TDIU claim for referral to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) for the period prior to March 2, 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric disabilities, to include depressive disorder.  The claims file, including a copy of this remand must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

(a) The examiner should identify, with specificity, all mental health disabilities present during the appeal period, to include depressive disorder.

(b) For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

(c) For each identified disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the condition is caused or aggravated by a service-connected disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale for all opinions should be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, STRs, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.  If the examiner rejects the Veteran's self-reports, the examiner must provide a reason for doing so.  

3.  Submit the TDIU issue for the period prior to March 2, 2015, to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2016).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof)for the period prior to March 2, 2015, should be considered.  The response from the Director of the Compensation Service must be included in the claims file.

4.  Thereafter, readjudicate the Veteran's claim for service connection for depressive disorder and TDIU claim for the period prior to March 2, 2015, based upon the evidence of record, including the response from the Director of the Compensation Service.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


